 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Middle District
                                                        __________        of of
                                                                   District  Tennessee
                                                                                __________

                      DEBORAH RUSSELL                       )
                                Plaintiff                   )
                             v.                             )                          Civil Action No.      3:20-cv-1028
         Carol E. Tanner, Thomas D. Tanner, Jonathan Cole, )
         Baker, Donelson, Bearman, Caldwell & Berkowitz, PC )
                          Defendant                         )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                         Clark J. Miller, State Farm Fire and Casualty Insurance Company, claims specialist
                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      ’
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place:                                                                                Date and Time:
               Via Zoom
                                                                                                      August 11, 2021, at 10:00 am

           The deposition will be recorded by this method:                         stenographic and audiovisual

       ✔ Production: You, or your representatives, must also bring with you to the deposition the following documents,
       ’
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:

                        See attached list



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:         7/14/2021
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                                    Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Deborah Russell
 William C. Killian, TN BPR# 002425 801 Broad Street, Suite 428,         , who issues or requests this subpoena, are:
Chattanooga, TN 37402 423/265-8804 billkillian@cawpllc.com

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
             Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 1 of 10 PageID #: 1362
                                                                                Exhibit A



        1. Any and all documents in your files regarding claim number 42 – 14Q9 – 68G as

           verified in the attached letter dated December 18, 2020. The items should

           include but not limited to a copy of all Proof of Loss claim forms, purportedly

           bearing the signature of the said Deborah Russell, policy number 42 CEV 8754,

           as well as any documents in a "third-party claimant" from the State Farm Fire

           Casualty Claims as referenced in a letter of January 4, 2021, from Richard

           Crawshaw, a copy of which is attached hereto. As well as documents that verify

           that date and nature of the original claims, from whom they came, date, time and

           place reported, and a full and complete copy of the policy of insurance issued to

           Tom Tanner, policy number 42 CE, the 8754 and any other policies relating to

           claim number 42 – 14Q9 – 68G.




Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 2 of 10 PageID #: 1363
  Providing lnsurance and Financìal Servlces
  Home Office, Bloomington, lL                                                     &SÍafe   Farm"

December 18,2424


Deborah Russelll                                           StrFannClains
PO Box 121333                                              P0 Box 106169
Nashville TN 37212-1333                                    Atlanta GA 30348-6169




 RE      Claim Number:           42-14Q9-68G
         Policy Number:          42C.EV8754
         Date of Loss:           November 3A,2420
         Our lnsured:            Tom Tanner

 Dear Deborah Russelll

 We recevied a claim regarding your recent loss. A member of our team will review your claim and
 we'll contact you if we need additional information.
 Claim lnformation

  Claim Number:                           42-14Q9-6BG
  Date of Loss:                           November 30, 2020
  Named lnsured:                          Tom Tanner
  State Farm@ Contact Number:             (844) 458-4300 Ext. 6103587422
  Claims Office Hours:                    Mon-Fri: 8:30 AM - 5:00 PM
                                          Sat & Sun: Closed




  Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 3 of 10 PageID #: 1364
 42-14Q9-68G
 Page 2
 December 18,2020


 Sincerely,


 Clark J Miller
 Claim Specialist
(844) 458-4300 Ext. 6108;587422
Fax: (844) 236-3646
statefa rmfíreclaims@statefarm. com
For your protection, when ema¡ting state Farm, ptease do not.include sensít¡ve personal
                                                                                          ínformât¡on such as Sociat Security Number;
crediud-ebit card number (f¡n1ry^¡9t^9c99unt num.beû, dr¡vefs ticense numbir,
                                                                              o; heà¡tÍdmedicat information ¡n an ema¡. ptease contact
us at (844)  458-4300 Ert. ü055A7422 fo dlscuss lensfive informat¡an.

State Farm Fire and Casualty Company



Take advantage of our self-service options
Go to statefar.l]1.&e|0e to easily review claim status, update direct deposit account
                                                                                      information for claim
payments and many other insurance and banking services.

Would you like to receive emails from State Farm? To update your profile preferences, go
                                                                                            to
statefarm.como. After logging in, click on Profile and Preferences on the left navigation panel.

P/ease Note: Protecting your personal informatian is impoftanf fo us. You wilt be asked
name and password each Ûme you access fhese sifes.
                                                                                                            to   log in with   a   user




Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 4 of 10 PageID #: 1365
                   and F¡nanc¡al Serulce¡
                          IL                                                    &SfafeFarm.


 January 4.,2021


 Deborah Russelll
 PO Box 121333
 Ñashville TN 3721 2-1 933




 RE: Claim Number:             42-14Q9-68G
        Date of Loss:          May 1 ,2020
        Our lnsured:           Tom Tanner
        Claimant Name:         Deborah Russelll

 Dear Deborah Russelll:

we are in receipt of your claim' You may obtain information regarding any actions available
                                                                                            to a third party
claimant by contacting the department, consumer lnsurance Services, 500 James
                                                                                  Robertson parkway, Nashville,
Tennessee 37243,1-8CI0-342-4029, or electronically to that section's website, currently
                                                                                        found at:
                                                           .




Sincerely,



Richard Crawshaw
844-458-4300



State Farm Fire and Casualty Company




Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 5 of 10 PageID #: 1366
    114t2021
                                                                        Xfinity Connect   421   4q968g píintout



            Rlchard Crawshaw           <richard.crawshaw,cbpk@statefarm.com>                                                   1t4t2OZ12:00 pM
               4214q9689
            Ïo DEBRUSSELL24@COMCAST.NET <debrussell24@comcast.net>
                                                                   copy                                     DF - FIRE - Drop File Document <df-
           fire-cl@ínterna   l.   statefarm. co m>


           Good afternoon

           As we discussed today, this is a letter we mailed to you
                                                                     today.
           I did not send you the rawsuit but if you need
                                                           a copy of it ret us me know

           0ur defense attorney         is:

           Hickman, Goza and Spraigins pLLC
           Attorney Hank spraígins is the attorney handring the matter
                                                                       for us
           1L9 S. Main St. Suite 500
           Memphis TN. 38103-3659
          901-881-9840

          Thanks
          Rich Crawshaw for Clark Miller 610-3 Sg_7422
          State Farm lnsurance Companies




                .   DocRetrievatservtet.pdf (401 KB)




https://connect'xfinity.com/apps uite/v-7.10.3-14.20201118.062445/print.html?print_160979064g1gg
                                                                                                                                                  1t1
               Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 6 of 10 PageID #: 1367
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:20-cv-1028

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




            Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 7 of 10 PageID #: 1368
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




            Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 8 of 10 PageID #: 1369
                     IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE


Deborah Russell                                )
                                               )
               Plaintiff,                      )
                                               )       No. 3:20-cv-01028
v.                                             )       District Judge Aleta A. Trauger
                                               )       Magistrate Judge Alistair Newbern
Carol Elizabeth Tanner;                        )
Thomas Tanner;                                 )       Jury Demanded
Jonathan Jacob Cole; and                       )
Baker, Donelson, Bearman,                      )
Caldwell & Berkowitz, PC                       )
                                               )
               Defendants.                     )


                               NOTICE TO TAKE DEPOSITION

To:    Clark J. Miller, Claims Specialist
       State Farm Fire and Casualty Insurance Company
       c/o Matthew Evans, Esq.
       Matthew.evans@kaygriffin.com
       Kay Griffin, PLLC
       900 S. Gay Street, Suite 1810
       Knoxville, TN 37902

        You are hereby notified of the deposition of Clark J. Miller, Claims Specialist, State
Farm Fire and Casualty Insurance Company, Phone Number 844-458-4300 Ext. 6103587422,
Fax Number 844-236-3646, statefarmfireclaims@statefarm.com in the above-entitled cause on
behalf of the Plaintiff, Deborah Russell. Said deposition is to be taken via Zoom on Wednesday,
August 11, 2021, at 10:00 a.m. EDT pursuant to Federal Rules of Civil Procedure 30(b)(3) the
deposition will be taken by stenographic and audiovisual means. Pursuant to Federal Rules of
Civil Procedure 30(b)(4), request, by this notice, is being made for the parties to stipulate that the
deposition may be taken by Zoom, unless there is objection, whereupon a motion will be filed
before the court for such approval. Said deposition will take place on said day and will continue
from day to day, if necessary, until completed before a notary public duly qualified in or for the
above county and state who is not of counsel for either of the parties to nor a relative nor
employee of such counsel or attorney interested in this cause, at which time and place you are
notified to appear and take such part in said examination as you may be advised and shall be fit
and proper all according to Rule 30 (b)(1) and (2) of the Federal Rules of Civil Procedure.

       Dated this 14th day of July 2021 in Chattanooga, Tennessee.




 Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 9 of 10 PageID #: 1370
                                                    Respectfully submitted,

                                                    WILLIAM C. KILLIAN


                                                    By:
                                                    William C. Killian, TN BPR#002425
                                                    801 Broad Street, Ste. 428
                                                    Chattanooga, TN 37402
                                                    (423) 265-8804 - phone
                                                    (423) 267-5915 - facsimile
                                                    billkillian@cawpllc.com
                                                    Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, a true and correct copy of the foregoing was duly
served upon:

       LEWIS THOMASON P.C.
       R. Dale Bay
       Paul Jordan Scott
       P.O. Box 198615
       Nashville, TN 37219-8615

       HICKMAN, GOZA & SPRAGINS, PLLC
       Dawn Davis Carson
       Hal S. Spragins, Jr.
       P.O. Box 16340
       Memphis, TN 38186

       Clark J. Miller, Claims Specialist
       State Farm Fire and Casualty Insurance Company
       c/o Matthew Evans, Esq.
       Matthew.evans@kaygriffin.com
       Kay Griffin, PLLC
       900 S. Gay Street, Suite 1810
       Knoxville, TN 37902

Via email and followed by placing a copy of the same in the United States mail, property
addressed with sufficient postage affixed thereto to carry same to its destination.

                                                    By:
                                                          William C. Killian




 Case 3:20-cv-01028 Document 97-1 Filed 07/30/21 Page 10 of 10 PageID #: 1371
